                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     RATTO BROS., INC.,                                 Case No. 19-CV-01964-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER DENYING EX PARTE
                                                                                            APPLICATION FOR TEMPRARY
                                  14             v.                                         RESTRAINING ORDER WITHOUT
                                                                                            NOTICE
                                  15     GOLDEN RULE PRODUCE, INC., et al.,
                                                                                            Re: Dkt. No. 2
                                  16                    Defendants.

                                  17

                                  18          On April 11, 2019, Plaintiff Ratto Bros. Inc. (“Ratto Bros” or “Plaintiff”) filed an ex parte

                                  19   application for a temporary restraining order (“TRO”) to enjoin Defendants Golden Rule Produce,

                                  20   Inc. (“Golden Rule” or “Defendant”) and Dimitrios “Jimmy” Tsigaris (collectively, “Defendants”)

                                  21   from using, consuming, or otherwise dissipating trust assets under the Perishable Agriculture

                                  22   Commodities Act, 7 U.S.C. § 499a et seq. See ECF No. 2 (“TRO”). Plaintiff also filed a motion

                                  23   for a preliminary injunction. See ECF No. 3. Having considered the arguments and declarations

                                  24   provided by Plaintiff, the Court finds that issuance of a TRO without notice to Defendants is not

                                  25   justified in this case. Accordingly, the Court DENIES Plaintiff's ex parte application for a TRO.

                                  26   The Court will hold a hearing on Plaintiff’s motion for preliminary injunction on Thursday, May

                                  27   2, 2019, at 1:30 p.m.

                                  28                                                    1
                                       Case No. 19-CV-01964-LHK
                                       ORDER DENYING EX PARTE APPLICATION FOR TEMPRARY RESTRAINING ORDER WITHOUT NOTICE
                                       I.     BACKGROUND
                                   1
                                              The Perishable Agriculture Commodities Act (“PACA”), 7 U.S.C. § 499a et seq., protects
                                   2
                                       sellers of perishable agricultural goods by requiring a merchant, dealer, or retailer of perishable
                                   3
                                       produce to hold in trust proceeds from the sale of the perishable produce, and food derived from
                                   4
                                       that produce, for the benefit of all unpaid suppliers. 7 U.S.C. § 499e(c)(2); Royal Foods Co., Inc.
                                   5
                                       v. RJR Holdings, Inc., 252 F.3d 1102, 1104–05 (9th Cir. 2001). District courts have jurisdiction
                                   6
                                       over actions brought by trust beneficiaries to enforce payment from a trust, 7 U.S.C. § 499e(c)(5),
                                   7
                                       including actions to enjoin dissipation of trust assets. Frio Ice, S.A. v. Sunfruit, Inc., 918 F.2d 154,
                                   8
                                       157–58 (11th Cir. 1990).
                                   9
                                              Plaintiff is a PACA licensee that has sold perishable agricultural commodities to
                                  10
                                       Defendant. ECF No. 2-1 (“Compl.”) ¶¶ 3, 5. Plaintiff sold several shipments of produce to
                                  11
                                       Defendant resulting in approximately $41,441.50 in overdue invoices. See ECF No. 2-4 (“Niles
                                  12
Northern District of California




                                       Decl.”) ¶ 3. Plaintiff contends that Defendant “failed to pay the invoices within the agreed
 United States District Court




                                  13
                                       payment terms and the cumulative amount of $35,253.00 remains overdue and unpaid.” ECF No.
                                  14
                                       2-3 (“Cunningham Decl.”) ¶ 9.
                                  15
                                              Plaintiff contends that since September 2018, Plaintiff’s sales representative, Kenneth
                                  16
                                       Cunningham (“Cunningham”), contacted Defendant through Louis Chavez, Jimmy Tsigaris, and
                                  17
                                       “Peter,” regarding Defendant’s non-payment of Plaintiff’s invoices. Id. ¶¶ 12–13. According to
                                  18
                                       Cunningham, “[e]ach time I spoke with either [Louis Chavez, Jimmy Tsigaris or Peter], they
                                  19
                                       promised to send a check, but, other than a check for $3688.50 received in mid-January and
                                  20
                                       another for $2500 received in early February, [Plaintiff] never received any other payments from
                                  21
                                       [Defendant] and $35,253.00 remains unpaid.” Id. ¶ 14. Since early February 2018, Cunningham
                                  22
                                       has placed telephone calls every two weeks to Defendant seeking payment. Id. ¶ 15. Plaintiff’s
                                  23
                                       counsel, Jennifer Niles (“Niles”), also contacted Defendant in January and February 2019
                                  24
                                       regarding Defendant’s failure to pay Plaintiff’s invoices. See Niles Decl. ¶¶ 3–8.
                                  25
                                              Plaintiff believes that Defendant Golden Rule has failed to maintain sufficient trust assets
                                  26
                                       to satisfy its PACA trust obligations to Plaintiff and that Defendant is dissipating asserts covered
                                  27

                                  28                                                      2
                                       Case No. 19-CV-01964-LHK
                                       ORDER DENYING EX PARTE APPLICATION FOR TEMPRARY RESTRAINING ORDER WITHOUT NOTICE
                                   1   by the trust provisions of PACA. Cunningham Decl. ¶¶ 16–17 (“Based on these facts and my

                                   2   personal experience in the produce industry, I believe that [Defendant] has failed to maintain

                                   3   sufficient trust assets . . . and have dissipated and will continue to dissipate trust assets belonging

                                   4   to [Defendants].”) Plaintiff therefore seeks a TRO to enjoin Defendants from “using, consuming,

                                   5   or otherwise dissipating trust assets under PACA.” TRO at 2. Plaintiff also requests that the Court

                                   6   issue the TRO without notice to Defendants. See ECF No. 2-5 (“Attorney Cert.”). Plaintiff

                                   7   contends that “[a]dvising Defendants of the pendency of this motion will allow Defendants the

                                   8   opportunity to pay non-trust debts with trust assets prior to the hearing, including those non-trust

                                   9   debts for which the individual defendants would be liable, such as withholding taxes.” Id. at 4.

                                  10   Plaintiff further contends that once all trusts are dissipated, it will make any recovery of the debt

                                  11   unlikely. Id.

                                  12   II.     LEGAL STANDARD
Northern District of California
 United States District Court




                                  13           Because Plaintiff seeks issuance of a TRO without notice to the Defendants, Plaintiff must

                                  14   satisfy both the general standard for temporary restraining orders and the requirements for ex parte

                                  15   orders set forth in Federal Rule of Civil Procedure 65(b). The standard for issuing a TRO is

                                  16   identical to the standard for issuing a preliminary injunction. Brown Jordan Int’l, Inc. v. Mind's

                                  17   Eye Interiors, Inc., 236 F.Supp.2d 1152, 1154 (D. Haw. 2002); Lockheed Missile & Space Co.,

                                  18   Inc. v. Hughes Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Cal. 1995). A plaintiff seeking a

                                  19   preliminary injunction must make a four-fold showing: (1) that he is likely to succeed on the

                                  20   merits; (2) that he is likely to suffer irreparable harm in the absence of preliminary relief; (3) that

                                  21   the balance of equities tips in his favor; and (4) that an injunction is in the public interest. Winter

                                  22   v. Natural Res. Def. Council, Inc., 555 U.S. 7 (2008); Amer. Trucking Assocs., Inc. v. City of Los

                                  23   Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009).

                                  24           In addition, a plaintiff seeking issuance of a TRO without notice to the defendant must

                                  25   satisfy two further requirements: (1) “specific facts in an affidavit or a verified complaint [must]

                                  26   clearly show that immediate and irreparable injury, loss, or damage will result to the movant

                                  27   before the adverse party can be heard in opposition,” and (2) the applicant’s attorney must certify

                                  28                                                       3
                                       Case No. 19-CV-01964-LHK
                                       ORDER DENYING EX PARTE APPLICATION FOR TEMPRARY RESTRAINING ORDER WITHOUT NOTICE
                                   1   in writing the reasons why notice should not be required. Fed. R. Civ. Pro. 65(b)(1). The Ninth

                                   2   Circuit has cautioned that there are very few circumstances justifying the issuance of an ex parte

                                   3   TRO. Reno Air Racing Assoc., Inc. v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006). Such

                                   4   circumstances include “a very narrow band of cases in which ex parte orders are proper because

                                   5   notice to the defendant would render fruitless the further prosecution of the action.” Id. (quoting

                                   6   Amer. Can Co. v. Mansukhani, 742 F.2d 314, 322 (7th Cir. 1984)).

                                   7   III.   DISCUSSION
                                   8          Plaintiff argues that the Court should issue this TRO without notice to Defendants because

                                   9   “[a]dvising Defendants of the pendency of this motion will allow Defendants the opportunity to

                                  10   pay non-trust debts with trust assets prior to the hearing, including those non-trust debts for which

                                  11   the individual defendants would be liable, such as withholding taxes.” ECF No. 2-2 (“Mem.) at 9–

                                  12   10; Attorney Cert. at 4. Plaintiff further contends that once all trusts are dissipated, it will make
Northern District of California
 United States District Court




                                  13   any recovery of the debt unlikely. Attorney Cert. at 4.

                                  14          The Court agrees that dissipation of PACA trust assets constitutes a form of irreparable

                                  15   harm that may justify issuance of an ex parte TRO. In enacting the trust provisions of PACA,

                                  16   Congress sought to prevent the harm that occurs when dealers pay secured creditors from the

                                  17   proceeds of perishable agricultural commodities, leaving agricultural suppliers with no means of

                                  18   recovering payment. See 7 U.S.C. § 499e(c)(1); Middle Mountain Land and Produce Inc. v. Sound

                                  19   Commodities Inc., 307 F.3d 1220, 1223–24 (9th Cir. 2002). The legislative history of PACA

                                  20   recognizes that once trust funds are dissipated, it is all but impossible to effect recovery. H.R.Rep.

                                  21   No. 98–543 (1983), reprinted in 1984 U.S.C.C.A.N. 405, 411. Accordingly, courts in this district

                                  22   have granted ex parte TROs upon a clear showing that notice will result in further dissipation of

                                  23   trust assets. Chong’s Produce, Inc. v. Meshaal, No. C 09–4787, 2009 WL 3298175 (N.D. Cal.

                                  24   Oct. 9, 2009); Inn Foods Inc. v. Turner Mead LLC, No. C 07–00649, 2007 WL 484781 (N.D. Cal.

                                  25   Feb. 9, 2007); but see ASA Farms, Inc. v. Fresh ‘N Healthy, Inc., No. C 08–00122, 2008 WL

                                  26   115009 (N.D. Cal. Jan.10, 2008) (denying request for ex parte TRO).

                                  27          In this case, however, Plaintiff has not clearly shown that immediate dissipation of trust

                                  28                                                      4
                                       Case No. 19-CV-01964-LHK
                                       ORDER DENYING EX PARTE APPLICATION FOR TEMPRARY RESTRAINING ORDER WITHOUT NOTICE
                                   1   assets will occur before Defendants can be heard in opposition, as required by Rule 65(b). Plaintiff

                                   2   argues that no notice should be required because Defendants are currently dissipating trust assets.

                                   3   Mem. at 8. Plaintiffs argue that this dissipation is evidenced by the following facts. First, there is

                                   4   an outstanding balance of $35,253. Id. at 6. Second, Plaintiff has demanded payment from

                                   5   Defendants on numerous occasions through Cunningham and Niles and Defendants have not paid

                                   6   their outstanding balance. Id. at 8. Third, Defendants had settled another lawsuit that was filed in

                                   7   the United States District Court for the Northern District of California with PACA funds. Id.

                                   8   (citing Niles Decl. ¶¶ 11–12). Fifth, another case was filed in the United States District Court for

                                   9   the Northern District of California against Defendant by another apparent PACA creditor. Id.

                                  10   (citing Niles Decl. ¶ 12). The Court is certainly concerned that Defendants have an outstanding

                                  11   balance and have apparently refused to pay the entire amount of this balance. However, these facts

                                  12   do not show that if Defendants were provided notice of the TRO and permitted time to respond,
Northern District of California
 United States District Court




                                  13   Defendants would dissipate the assets before the matter could be heard.

                                  14          Preliminary injunctive relief is “an extraordinary remedy that may only be awarded upon a

                                  15   clear showing that the plaintiff is entitled to such relief.” Winter, 555 U.S. at 22. Where a plaintiff

                                  16   seeks such relief without notice to the adverse party, he should be able to show that notice would

                                  17   result in immediate, irreparable harm such that notice would “render fruitless the further

                                  18   prosecution of the action.” Reno Air Racing Assoc., Inc., 452 F.3d at 1131. In this case, Plaintiff

                                  19   has not clearly shown that it will face immediate, irreparable injury if Defendant is advised of its

                                  20   application for a TRO. Accordingly, the Court DENIES Plaintiff’s ex parte motion for a

                                  21   temporary restraining order.

                                  22          Although Plaintiff has not persuaded the Court that notice to Defendant would result in

                                  23   immediate dissipation of trust assets, the Court finds that Plaintiff has nonetheless made a strong

                                  24   enough showing to warrant an expedited hearing on the motion for a preliminary injunction. The

                                  25   Court will hold a hearing on Plaintiff’s motion for preliminary injunction on Thursday, May 2,

                                  26   2019, at 1:30 p.m.

                                  27

                                  28                                                      5
                                       Case No. 19-CV-01964-LHK
                                       ORDER DENYING EX PARTE APPLICATION FOR TEMPRARY RESTRAINING ORDER WITHOUT NOTICE
                                       IV. CONCLUSION
                                   1
                                              For the foregoing reasons, the Court HEREBY ORDERS as follows:
                                   2
                                              (1) Plaintiff’s ex parte application for a TRO is DENIED.
                                   3
                                              (2) The docket reflects that the summons against Defendants were issued on April 12,
                                   4
                                                 2019; however, Defendants have yet to appear. See ECF Nos. 12, 13. Plaintiff shall
                                   5
                                                 immediately serve Defendants with the instant Order. Plaintiff shall effect service no
                                   6
                                                 later than close of business on April 17, 2019.
                                   7
                                              (3) Defendants shall file an opposition to Plaintiff’s motion for preliminary injunction no
                                   8
                                                 later than Thursday, April 25, 2019. Plaintiff may file a reply by Monday, April 29,
                                   9
                                                 2019.
                                  10
                                              (4) The hearing on Plaintiff’s motion for preliminary injunction shall be held on Thursday,
                                  11
                                                 May 2, 2019 at 1:30 p.m.
                                  12
Northern District of California
 United States District Court




                                       IT IS SO ORDERED.
                                  13

                                  14
                                       Dated: April 16, 2019
                                  15
                                                                                       ______________________________________
                                  16
                                                                                       LUCY H. KOH
                                  17                                                   United States District Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    6
                                       Case No. 19-CV-01964-LHK
                                       ORDER DENYING EX PARTE APPLICATION FOR TEMPRARY RESTRAINING ORDER WITHOUT NOTICE
